Exhibit 10.4


UNITED NATURAL FOODS, INC.
AMENDED AND RESTATED 2012 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED VESTING RESTRICTED SHARE UNIT AWARD AGREEMENT
This Performance-Based Vesting Restricted Share Unit Award Agreement (this
“Agreement”) effective as of ___________, between United Natural Foods, Inc.
(the “Company”) and ___________ (the “Participant”), who is an employee of the
Company, evidences a Performance Award denominated in Restricted Share Units to
the Participant under the United Natural Foods, Inc. Amended and Restated 2012
Equity Incentive Plan (as amended from time to time, the “Plan”). Except in the
preceding sentence and where the context otherwise requires, the term “Company”
shall include the Company and all present and future Subsidiaries. All
capitalized terms that are used in this Agreement without definition shall have
the meanings set forth in the Plan.
1.Definitions.
(a)
Employment Agreement means that certain Employment Agreement, dated on or about
the date hereof, by and between the Participant and the Company.

(b)
Participant, solely for purposes of this Agreement, means the employee
designated above.

(c)
Performance Criteria means the performance targets related to one or more
performance goals specified in Section 4 of this Agreement.

(d)
Performance Period means the period beginning on _________, ___ and ending on
___________, ___.

(e)
Restricted Share Unit means a right to receive a payment in the form of any one
Share of the Company’s common stock, par value $0.01 per share, following the
successful attainment of the Performance Criteria to the satisfaction of the
Committee.

Grant of Restricted Share Units. In consideration of services rendered and
agreed to be rendered, the Company hereby grants to the Participant, subject to
the terms and conditions set forth in this Agreement and in the Plan, ________
Restricted Share Units (the “Target Amount”) (subject to adjustment under
Section 4.2 of the Plan), provided that, to the extent that the Participant
vests in greater than one hundred percent (100%) of the Restricted Share Units
(as provided in Section 4 of this Agreement), additional Restricted Share Units
will be paid to the Participant.
2.    Vesting.
(a)    To the extent that the Performance Criteria under Section 4 of this
Agreement have been satisfied as of the last day of the Performance Period, the
Participant shall vest in the number of Restricted Share Units awarded under
this Agreement, as calculated in accordance with Section 4 (the “Earned
Amount”), and the Participant’s rights to such vested number of Restricted Share
Units shall become nonforfeitable as of the last day of the Performance Period,
subject to Section 3(d) below. Except as provided in Section 3(b) or (c) below,
to the extent that such


1



--------------------------------------------------------------------------------




Performance Criteria have not been satisfied as of the last day of the
Performance Period, any portion of the Restricted Share Units awarded under this
Agreement that does not vest, as calculated in accordance with Section 4, shall
be canceled immediately and shall not be payable to the Participant. Prior to
the issuance of any Shares in settlement of any Restricted Share Units, the
Committee shall certify in writing (which may be set forth in the minutes of a
meeting of the Committee) the extent to which the Performance Criteria and all
other material terms of this Agreement have been met.
(b)    In the event the Participant dies or terminates employment on account of
Disability before the end of the Performance Period, the Participant shall vest
in that number of Restricted Share Units as is equal to the product of (i) the
Earned Amount that the Participant would have earned had he not died or had his
employment terminated on account of Disability and (ii) the quotient of (A) the
number of days beginning with the first day of the Performance Period and ending
on the date of the Participant’s death or the date the Participant’s employment
is terminated as a result of Disability, as applicable, and (B) the total number
of days in the full Performance Period (and, for the avoidance of doubt, no
additional Restricted Share Units in which the Participant may have been
entitled to vest in accordance with the Performance Criteria shall vest) and the
Participant’s, or the Participant’s estate’s or beneficiaries’ in the event of
Participant’s death, rights to such vested Restricted Share Units shall not
become nonforfeitable until such time as the Shares issuable in settlement of
such Restricted Stock Units would have been issued pursuant to Section 5 hereof
had the Participant not died or had his employment terminated on account of
Disability. Notwithstanding the foregoing, the Committee may, in its sole and
absolute discretion, subject to the requirements of Section 409A of the Code,
approve the vesting of more of the Restricted Share Units than would otherwise
vest based on the application of the provisions of this Section 3(b) upon the
death of the Participant or the termination of the Participant’s employment on
account of Disability.
(c)    In the event this Award Agreement is assumed in connection with a Change
in Control, the Committee shall make such adjustments to the Performance
Criteria as are necessary to equitably account for the Change in Control. In the
event the Participant’s employment with or service to the Company or any of its
Affiliates is terminated for any reason within twelve months after the Company
obtains actual knowledge that a Change in Control has occurred (and before the
Restricted Share Units otherwise have become vested under Section 3(a) or (b)),
the Participant shall vest in the Restricted Share Units having a value equal to
the Target Amount granted under Section 2 of this Agreement (and, for the
avoidance of doubt, no additional amount of Restricted Share Units in which the
Participant may have been entitled to vest in accordance with the Performance
Criteria shall vest) and the Participant’s rights to such vested amount of
Restricted Share Units shall become nonforfeitable as of the date on which the
Participant’s employment with or service to the Company is terminated.
(d)    Except as provided in Section 3(b) or (c) above or in Section 4.4(a) of
the Employment Agreement, if the Participant’s employment with the Company
terminates for any reason prior to the expiration of the Performance Period, all
then-unvested Restricted Share Units shall be canceled immediately and shall not
be payable to the Participant.
3.    Performance Criteria. The Performance Criteria are set forth in Exhibit A
to this Agreement.


2



--------------------------------------------------------------------------------




4.    Payment. The Company shall issue to the Participant one Share for each
Restricted Share Unit which has become vested with respect to the Performance
Period pursuant to Section 3 of this Agreement. The payment of the Shares shall
be made to the Participant (or the Participant’s assignee or beneficiary if
permitted by the Plan or the Committee) no later than March 15th of the calendar
year next following the calendar year in which the Performance Period ends and
may be made as a book-entry confirmation or through the issuance of a
certificate evidencing such Shares.
5.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Shares which may be issued upon the vesting of
the Restricted Share Units (including, without limitation, voting rights and any
rights to receive dividends or non-cash distributions with respect to such
Shares) unless and until the Shares have been issued to Participant. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such Shares are issued.
6.    Withholding. The Company's obligation to make payment of vested Restricted
Share Units shall be subject to the Participant's satisfaction of any applicable
federal, state, local and foreign withholding obligations or withholding taxes,
including any employer minimum statutory withholding ("Withholding Taxes"), and
the Participant shall pay the amount of any such Withholding Taxes to the
Company as set forth in this Section 7. The Participant may satisfy his or her
obligation to pay the Withholding Taxes by (i) making a cash payment to the
Company in an amount equal to the Withholding Taxes; (ii) having the Company
withhold Shares otherwise deliverable to the Participant pursuant to settlement
of vested Restricted Share Units; or (iii) delivering, actually or by
attestation, to the Company shares of Common Stock already owned by the
Participant; provided that in the case of (ii) or (iii) the amount of such
Shares withheld or shares of Common Stock delivered (with the value of such
Shares being based on the Fair Market Value of a Share of the Company's Common
Stock as of the payment date as determined by the Committee) shall not exceed
the amount necessary to satisfy the minimum amount of Withholding Taxes. The
Participant acknowledges and agrees that the Company has the right to deduct
from compensation or other amounts owing to the Participant an amount not to
exceed the Withholding Taxes.
7.    No Guarantee of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue in the employ of the Company,
or shall interfere with or restrict in any way the rights of the Company, which
are hereby expressly reserved, to discharge the Participant at any time for any
reason whatsoever, with or without Cause.
8.    Amendment. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of or alter,
suspend, discontinue, cancel or terminate, this Agreement and the Restricted
Share Units, prospectively or retroactively in time (and in accordance with
Section 409A of the Code with regard to awards subject thereto); provided that
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would materially and adversely affect the rights of the
Participant or any holder or beneficiary of the Restricted Share Units shall not
to that extent be effective without the consent of the Participant, holder or
beneficiary; and provided further that no consent of the Participant or any
holder or beneficiary shall be required for any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination to the
extent necessary to conform this Agreement to mandatory provisions of applicable
federal or state laws, regulations or rulings, including but not limited to the
provisions of Section 409A of the Code necessary to avoid tax penalties to the
Participant. The Committee is authorized to make equitable and proportionate
adjustments in the


3



--------------------------------------------------------------------------------




terms and conditions of, and the criteria included in, this Agreement and the
Restricted Share Units as set forth in the Plan.
9.    Determinations by the Committee. Except as otherwise expressly provided in
the Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or this Agreement shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons.
10.    Provisions of the Plan. The Participant hereby acknowledges receipt of a
copy of the Plan with this Agreement and agrees to be bound by all the terms and
provisions of the Plan. This Agreement is governed by the terms of the Plan, and
in the case of any inconsistency between this Agreement and the terms of the
Plan, the terms of the Plan shall govern. This Agreement, read together with the
Plan, represents the entire understanding and agreement between the Company and
the Participant, and shall supersede any prior agreement and understanding
between the parties with respect to the matters contained herein. This
Agreement, and any payment of Shares in settlement of the Restricted Share
Units, shall be subject to any policy of the Company regarding the recoupment or
clawback of compensation as in effect at the date of this Agreement or hereafter
adopted by the Board to conform to regulations related to recoupment or clawback
of compensation adopted pursuant to the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010.
11.    Nontransferability of Restricted Share Units. Except as otherwise
provided in the Plan, the Restricted Share Units and this Agreement shall not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Restricted Share Units otherwise than
as permitted by the Plan and this Agreement shall, at the election of the
Company, be null and void. Transfer of the Restricted Share Units for value is
not permitted under the Plan or this Agreement.
12.    Notices. Any notice required or permitted to be given to the Participant
under this Agreement shall be in writing and shall be deemed effective upon
personal delivery or upon deposit in the United States mail with postage and
fees prepaid. Any notice or communication required or permitted to be given to
the Company under this Agreement shall be in writing and shall be deemed
effective only upon receipt by the Secretary of the Company at the Company’s
principal office.
13.    Waiver. The waiver by the Company of any provision of this Agreement at
any time or for any purpose shall not operate as or be construed to be a waiver
of the same or any other provision of this Agreement at any subsequent time or
for any other purpose.
14.    Section 409A.
(a)    For the avoidance of doubt, the Restricted Share Units granted under this
Agreement are intended to be exempt from or otherwise comply with Section 409A
of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be either exempt from or in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Participant by
Code Section 409A or damages for failing to comply with Code Section 409A.




4



--------------------------------------------------------------------------------




(b)    Notwithstanding any other payment schedule provided herein to the
contrary, if the Participant is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then any payment due under this Agreement that is considered
“deferred compensation” under Section 409A of the Code payable on account of a
Participant’s “separation from service” shall not be made until the date which
is the earlier of (A) the expiration of the six (6) month period measured from
the date of such “separation from service” of the Participant, and (B) the date
of Participant’s death (the “Delay Period”) to the extent required under Code
Section 409A. Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 15(b) shall be paid to the Participant in a lump sum in
accordance with the Agreement.


(c)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of
“deferred compensation” (as such term is defined in Code Section 409A) upon or
following a termination of employment unless such termination is also a
“separation from service” from the Company within the meaning of Code Section
409A (and, more specifically, Treasury Regulation 1.409A-1(h)) and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”


(d)    For the avoidance of doubt, any payment due under this Agreement within a
period following the Participant’s termination of employment, death, Disability
other event, shall be made on a date during such period as determined by the
Company in its sole discretion.


15.    Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.
16.    Successors. This Agreement shall inure to the benefit of and be binding
upon any successor to the Company and shall inure to the benefit of the
Participant's legal representative. All obligations imposed upon the Participant
and all rights granted to the Company under this Agreement shall be binding upon
the Participant's heirs, executors, administrator and successors.
17.    Electronic Communication. The Company may, in its sole discretion, decide
to deliver any document related to current or future participation in the Plan
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an online
or electronic system established and maintained by the Company or a third party
designated by the Company.
[signature page follows]




5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer of the Company, and the Participant has accepted and signed this
Agreement, all on the day and year first mentioned above.
    
    
UNITED NATURAL FOODS, INC.
 
 
By:
 
Name:
Joseph J. Traficanti
Title:
Senior Vice President, General Counsel and Chief Compliance Officer







6



--------------------------------------------------------------------------------





EXHIBIT A
PERFORMANCE CRITERIA
[To be determined]














A-1